           Case 1:20-cv-02438-PGG Document 16
                                           15 Filed 10/02/20 Page 1 of 1




October 2, 2020

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:      Stelzer v. Breitbart News Network, LLC (1:20-cv-2438-PGG)

Dear Judge Gardephe,

We represent Plaintiff, Brigitte Stelzer, in the above in-captioned case. The Defendant has been
unresponsive. Today Plaintiff requested that the clerk enter a certificate of default. Plaintiff will
file its default motion by October 16, 2020.

We respectfully request that the initial conference schedule for October 8, 2020 be adjourned.

The Court’s consideration is much appreciated.
      MEMO ENDORSED
                                                       Respectfully submitted,
      The October 8, 2020 conference
      is adjourned sine die. Plaintiff                 /s/Richard Liebowitz
      is directed to move for default                  Richard P. Liebowitz
      by October 16, 2020.
                                                       Counsel for Plaintiff Brigitte Stelzer




       October 2, 2020
